DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (US 2015/0109442) in view of Lane (US 2003/0204909).
  Regarding claims 1, 2, 3, 9, 13-15, Derenne discloses a notification control device for controlling notification based on subject information (abstract), comprising: a memory (page 2, [0018]); and a processor coupled to the memory  (page 2, [0018]) and configured to perform: receiving the subject information (patient bed) including temperature image data indicating temperature of a subject (temperature of a patient) (page 10, [0117]) captured within a predetermined capturing range (page 10, [0116]); and notifying a predetermined destination of notification information representing a state of the subject based on the subject information (page 29, [0296-0297]). Claim 13, sending notification information representing a state of the subject to a predetermined destination based on the subject information (page 29, [0297]).
  Derenne discloses all the limitations set forth above but fails to explicitly disclose wherein the processor stops a process of notifying the notification information to the predetermined 
 However, Lane discloses wherein the processor stops a process of notifying the notification information to the predetermined destination depending on whether or not the subject information includes predetermined identification information (page 4, [0040]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Lane within the system of Derenne in order to detect a patient from getting out of bed and walking without the supervision or assistance of a caregiver thereby improving the reliability of the system.
 Regarding claim 4, Derenne discloses wherein the identification information includes identification information identifying a medical practitioner (page 3, [0090]).
 Regarding claim 5, Derenne discloses wherein the predetermined capturing range includes an area including a bed placed in a facility and a periphery of the bed, and the subject includes a user using the bed, wherein the identification information includes identification information identifying a medical practitioner working at the facility (fig. 6; page 29, [0296-0299]).
 Regarding claim 6, Derenne The notification control device as claimed in claim 5, wherein the processor further performs managing the identification information for identifying medical practitioner working in the facility (fig. 6); visualizing a response of the medical practitioner to the user of the bed by using the identification information included in the received subject information (fig. 6; page 29, [0296-0299]).
 Regarding claim 7, Derenne discloses  wherein the subject information includes voice data collecting a voice at the bed and around the bed, and Wherein the processor further performs determining a type of sound included in the voice data by using the temperature image data and the voice data included in the subject information, and providing information including a determination result and an image indicating temperature at the bed and around the bed (page 6, [0084]; page 10, [0117]).

  Regarding claim 10, Derenne discloses wherein the processor further performs acquiring voice data at the bed and around the bed, wherein the subject information includes the voice data (page 15, [0162]).
  Regarding claim 11, Derenne discloses wherein the processor further performs displaying display information indicating that a medical practitioner is present at the bed or around the bed upon determining that the medical practitioner working at the facility is at the bed or around bed (page 29, [0296-0299]).
 Regarding claim 12, Derenne discloses wherein the processor of the notification control device further performs correcting a position of one or more sensing regions preset within a predetermined capturing range in accordance with a change in a location of the bed, and displaying display information indicating that the position of the one or more sensing regions is unable to be corrected, in a case unable to correct the position of the one or more sensing regions (page 29, [0296-0299]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eddy et al. (US 2009/0043268) discloses wound treatment system……..therewith.
Cartledge (US 6,328,712) discloses rapid infusion system.
Kitchens et al. (US 2013/0046543) discloses interactive………medical procedures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
March 25, 2021
                                                                                     /DANIEL PREVIL/                                                                                     Primary Examiner, Art Unit 2684